Opinion bt
Trexler, J.,
The employee of the defendant company while operating one of its taxicabs drove into the rear of plaintiff’s milk wagon. The plaintiff had left the team and was delivering milk to his customers, and the horse was proceeding slowly down the street in the car tracks. The driver of the taxicab alleges that as he was about to pass the wagon he saw the horse turning to the right. He then attempted to cross on the left when the horse turned in that direction. The horse as he claims then stopped and in some way the collision occurred. It is admitted that the milk wagon during this time never left the car tracks. The accident occurred at four o’clock in the morning but there was evidence that the place of the accident was well lighted, and that there was a light in the back of the milk wagon. The plaintiff’s story is that the taxicab came down the street and turning neither to the right nor left ran straight into the rear of his wagon. Certainly with such testimony the decision of the case was for the jury. If the plaintiff’s narration is true the driver of the taxicab was plainly negligent.
The principal defense is that the owner of the milk wagon having left his team without a driver was guilty of contributory negligence. It is true that the owner of a horse is prima facie guilty of negligence if he leaves him unhitched and unattended in a public street. He takes the risk as to what the horse may do, and it puts upon the party doing it the burden of showing circumstances which justified or excused it. How strong the presumption is depends on the circumstances. It is *598therefore a matter for the jury: Stevenson v. United States Express Company, 221 Pa. 59.
This does not mean that the owner of an unhitched and unattended horse may under no circumstances recover for injuries negligently done to it or the vehicle with its contents drawn by such horse. The lack of attention given to the horse must contribute to the accident in order to defeat recovery by the owner of the horse. In the case we are considering, the jury could readily come to the conclusion that the fact that the horse was without a driver in no way affected the question of defendant’s negligence, and that the collision occurred solely through the negligence of the driver of the taxicab.
Judgment affirmed.